                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION


CORNITHA DANIELS,                            )
               Plaintiff,                    )
                                             )
v.                                           )       JUDGMENT
                                             )
                                             )       No. 4:19-CV-175-FL
ANDREW SAUL, Commissioner of                 )
Social Security,                             )
                 Defendant.                  )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the parties’ stipulation as to payment of attorney fees.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
March 22, 2021, it is ordered that defendant pay to plaintiff $3,040.00 in attorney’s fees, in full
satisfaction of any and all claims arising under the Equal Access to Justice Act, 28 U.S.C. § 2412.

This Judgment Filed and Entered on March 22, 2021, and Copies To:
Jonathan Howell Winstead (via CM/ECF Notice of Electronic Filing)
Cassia W. Parson / Keeya M. Jeffrey (via CM/ECF Notice of Electronic Filing)

March 22, 2021                        PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk




          Case 4:19-cv-00175-FL Document 28 Filed 03/22/21 Page 1 of 1
